


110 HR 4256 IH: To suspend temporarily the duty on Ancamine® 2422 Curing

U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4256
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2007
			Mr. Dent introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Ancamine® 2422 Curing
		  Agent.
	
	
		1.Ancamine® 2422 curing
			 agent
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Modified aliphatic polyamine mixture of reaction products of
						1,3-bis(aminomethyl)benzene with phenol and formaldehyde (CAS No. 57214–10–5)
						and 1,3-bis(aminomethyl)benzene (CAS No. 1477–55–0) (provided for in subheading
						3909.30.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
